—In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (Dounias, J.), entered January 19, 1999, which denied his objections to an order of the same court (Goglas, H.E.), entered September 14, 1998, which, after a hearing, dismissed his petition for a downward modification of child support. By decision and order of this Court dated February 5, 2001, which recalled and vacated a decision and order of this Court dated March 20, 2000, the appellant was directed to show cause why an order should not be made and entered dismissing the appeal on the ground that the appeal was not timely taken, and the appeal was held in abeyance in the interim.
Now, upon the Court’s own motion and the papers filed in relation thereto, it is
Ordered that the appeal is dismissed, without costs or disbursements, on the ground that the appeal was not timely taken. O’Brien, J. P., Friedmann, Florio and Schmidt, JJ., concur.